Citation Nr: 1503128	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive Dependency and Indemnity Compensation (DIC) benefits during the period from December 1, 1989 to October 1, 2009.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to August 1963.  He died in November 1986.  

This matter comes before the Board of Veteran's Appeals (hereinafter Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

On September 23, 2013, the appellant appeared at the Muskogee, Oklahoma RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

FINDINGS OF FACT

1.  The Veteran served on active duty from December 1958 to August 1963, including a wartime tour of duty in Vietnam.  He died in November 1986 as a result of lung cancer.  

2.  The appellant and the Veteran were married in April 1964 and they remained married until his death in November 1986.  

3.  The appellant remarried C.A.C. in December 1989, at which time she was less than 57 years old.  

4.  Effective June 9, 1994, liberalizing legislation (38 C.F.R. § 3.309(3)) expanded compensation benefits for veterans who served in Vietnam, were exposed to herbicide agents, and later developed certain respiratory cancers.  

5.  The appellant filed a claim seeking entitlement to DIC benefits in April 2006.  

6.  In April 2009, the Board denied the appellant's claim for DIC benefits based on a finding that she was not eligible for such benefits as the remarried widow of the Veteran.  

7.  The appellant and C. A. C. divorced in September 2009.  

8.  Rating actions by the RO in November 2010 and June 2011 subsequently granted service connection for the cause of the veteran's death and assigned an effective date of September 14, 1986.  

9.  DIC benefits were paid effective December 1, 1986, and were discontinued during the period from December 1, 1989 to October 1, 2009.  


CONCLUSION OF LAW

The criteria for an award of DIC benefits during the period from December 1, 1989 to October 1, 2009, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114(a) (3) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist.

VCAA and regulations implementing this liberalizing legislation are applicable to the appellant's claims.  VCAA requires VA to notify claimants of the evidence necessary to substantiate their claims, and to make reasonable efforts to assist claimants in obtaining such evidence.  

There is no record of the appellant being provided formal VCAA notice in this case prior to the issuance of the June 2011 rating decision now on appeal.  The RO has provided a recitation of the laws and regulations implementing VCAA and governing awards of accrued benefits and the marriage requirements for awards of DIC in multiple statements of the case.  Of course, such notification may not be considered timely.  However, upon careful review of the facts and circumstances presented in this appeal, the Board finds that VA has no duty to assist with respect to VCAA, because the outcome of the issues in this appeal are governed by application of the governing laws and regulations to the known and established facts which are documented on file.  VCAA does not require VA to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (2).  


II.  Factual background.

The record reflects that the Veteran died in November 1986; the certificate of death indicates the immediate cause of death was metastatic large cell carcinoma of the lungs.  


Received in April 2006 was an application for dependency and indemnity compensation (DIC) benefits.  The appellant also submitted an application for survivor's benefits (SSA-24).  By letter dated in June 2006, the appellant was informed that the RO had denied her claim for DIC benefits, death pension, and accrued benefits.  

In a statement in support of claim (VA Form 21-4138), dated in September 2009, the appellant indicated that she was recently divorced from her second husband, C.A.C., and was requesting DIC benefits from the Veteran who died from a disability caused his exposure to Agent Orange.  Submitted in support of her claim was a copy of the divorce decree, dated in September 2009, indicating that the appellant had been awarded a decree of divorce from her second husband, effective September 16, 2009.  The appellant also submitted a medical statement from John W. Ellis, dated in July 2009, who opined that the Veteran's exposure to Agent Orange contributed to and caused his lung cancer.  

By a rating action in November 2010, the RO granted service connection for the cause of the Veteran's death.  It was noted that the appellant became entitled to DIC benefits effective November 17, 1986.  

Received in April 2011 was a divorce decree, indicating that the appellant married C. A. C. on December 8, 1989 and they were divorced on September 16, 2009.  By letter dated in December 2010, the appellant was informed that she had been awarded DIC benefits; she was also informed that payments would begin on December 1, 1986 until December 1, 1989, at which time benefits would be decreased due to remarriage.  The appellant was informed that benefits would be restarted on October 1, 2009 due to termination of remarriage.  

In a statement in support of claim (VA Form 21-4138), received in March 2011, the appellant maintained that the Veteran had a pending claim for service-connected disability benefits at the time of his death, and she filed a claim for DIC and accrued benefits.  The appellant noted that she was awarded DIC benefits in November 2010; however, she believed that she was also entitled to an additional compensation due to the fact that the Veteran was exposed to Agent Orange in Vietnam.  

By a rating action in June 2011, the RO granted service connection for metastatic large cell lung cancer for purposes of entitlement to retroactive benefits, effective September 14, 1986.  By letter dated in July 2011, the appellant was informed that her claim for accrued benefits had been granted.  An award sheet reflects that payment were made retroactive, beginning December 1, 1986; they were terminated on December 1, 1989 and reinstated October 1, 2009.  

In a statement in support of claim (VA Form 21-4138), the appellant argued that she was entitled to retroactive DIC benefits for the period from December 1, 1989 to October 1, 2009.  The appellant cited the provisions of 38 C.F.R. § 3.55(a)(3) which states that on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce or annulment, will not bar the furnishing of DIC benefits, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  The appellant maintained that, since she divorced her second husband after October 1, 1998, she should receive compensation benefits for each month after that, as the divorce removed any bar to the receipt of said benefits.  

At her personal hearing in September 2013, the appellant related that the Veteran died in November 1986 of lung cancer; she noted that he had filed a claim for benefits in September 1986, which was never granted until November 2010.  The appellant noted that she didn't realize that she was able to file for benefits until 2005, at which time she proceeded to file for benefits in April 2006.  The appellant maintained that she should be granted retroactive benefits for the entire 20 years that she was married to her second husband.  



III.  Legal Analysis.

The appellant seeks recognition as the veteran's "surviving spouse" in order to obtain death and indemnity compensation (DIC) benefits.  She is seeking retroactive DIC benefits during the period that she was remarried from December 1, 1989 to October 1, 2009.  

DIC benefits are payable to the surviving spouse, child, or parent of a veteran who died of a service-connected cause after December 31, 1956.  38 C.F.R. § 3.5.  "Surviving spouse" is defined as a person of the opposite sex who was validly married to the veteran at the time of death; who lived with the veteran continuously from the date of marriage to the date of death (except where there was a separation which was due to the misconduct of, or procured by, the veteran and without the fault of the spouse); and who has not remarried or lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

A liberalizing law, effective June 9, 1998, provides that the remarriage of the surviving spouse of a Veteran shall not bar the furnishing of DIC benefits to such person as the surviving spouse of the Veteran if her remarriage has been terminated by death or divorce unless the Secretary determines that the divorce was secured through fraud or collusion.  38 U.S.C.A. § 103(d) (2) (A) (formerly 38 U.S.C.A. § 103(d) (2)); 38 C.F.R. § 3.55(a) (3).

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage of the surviving spouse of a Veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a Veteran. Pub. L. No 108-183, 117 Stat. 2651, 2652-53 (2003) (codified at 38 U.S.C.A. § 103(d) (2) (B)).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311 . 71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a) (10)).  

The appellant first applied for DIC benefits in April 2006.  She had remarried in 1989, at the age of 44, and remained married at the time of her application for benefits.  Thus, for the purposes of VA regulations, she is ineligible for DIC benefits because she does not satisfy the criteria to be considered the Veteran's surviving spouse.  

The appellant argues that she should be entitled to receive DIC benefits retroactively during the period she was married to her second husband from December 1989 to October 2009.  

The appellant is a class member under of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).   The record shows that, in June 2011, the appellant was awarded retroactive DIC benefits following a VA review of all claims affected by Nehmer.  The retroactive award was made because the Veteran's death had subsequently been determined to be service-connected.  

Effective dates for DIC claims for Nehmer class members are governed by the provisions 38 C.F.R. § 3.816(d), which directs that, unless the claim was pending prior to 1989 or prior to the effective date of the statute establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of a class member's award of DIC shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  The appellant's claim was not filed until April 2006; thus, she did not have a claim pending prior to 1989 or prior to the effective date of the statute establishing a presumption of service connection for the disease which caused the Veteran's death.   

The appellant's 2006 DIC claim is governed by the provisions of 38 C.F.R. §§ 3.114 and 3.400.  Under 38 C.F.R. § 3.114, where an award is made pursuant to a liberalizing law or regulation, in order for a claimant to be eligible for a retroactive payment, the evidence must show that he or she met all the eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and remained eligible continuously through the date of his or her claim.  In this case, the appellant lost her eligibility to seek benefits as a surviving spouse when she remarried in 1989, seven years before filing her claim.  Therefore, retroactive benefits are not available.  

Under the provisions of 38 C.F.R. § 3.400, the effective date of an award of DIC is the date the claim is received by VA or the date entitlement arose, whichever is later.  If the claim is received within one year of the veteran's death, the effective date is the first day of the month in which the death occurred.  38 U.S.C.A. § 5110.  As already noted, the appellant's claim was received by the RO in April 2006, at which time she no longer met the criteria of a surviving spouse.  

In summary, there is no applicable provision of law by which an effective date may be established prior to the date of the appellant's claim.  Because she was remarried when she filed her DIC claim, the appellant is ineligible to receive DIC benefits during the period from December 1, 1989 to October 1, 2009, and the claim must be denied as a matter of law.  





ORDER

Entitlement to retroactive payment of DIC benefits during the period from December 1, 1989 to October 1, 2009 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


